Citation Nr: 9906107	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  90-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1941 to June 1961.  
The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1989 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In November 1990, January 1992, April 1993, 
and August 1995, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1998.

A review of the record shows that the veteran had a claim for 
service connection for hearing loss pending at the time of 
his death which has not yet been adjudicated, and it is a 
potential claim for accrued benefits.  Since this potential 
claim for accrued benefits has not yet been adjudicated, it 
is not a matter for appellate consideration.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's death in June 1988 was caused by AML.

2.  At the time of his death, service connection was in 
effect for status post fragment wound of the right shoulder, 
rated 10 percent; residuals of shell fragment wounds of the 
left hand and wrist, right arm, back, and scalp, rated 
10 percent; and low back pain, rated 10 percent.  The 
combined rating for the service-connected disabilities was 
30 percent.

3.  AML was not present in service or for many years later, 
and it was not related to a service-connected disability.

4.  The veteran was a "radiation-exposed veteran."


CONCLUSIONS OF LAW

1.  AML is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112(c), 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309(d) (1998).

2.  The veteran's death was caused by a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from April 1941 to June 1961.

A death certificate shows that the veteran's death in June 
1988 was caused by AML due to pneumonia of undetermined 
cause.  The Board presumes that this was an inadvertent 
transposition on the certificate; that is, that pneumonia was 
the immediate cause and AML the underlying cause.  The death 
certificate reveals that he died at the Eastern Maine Medical 
Center and that an autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for status post fragment wound of the right shoulder, 
rated 10 percent; residuals of shell fragment wounds of the 
left hand and wrist, right arm, back, and scalp, rated 
10 percent; and low back pain, rated 10 percent.  The 
combined rating for the service-connected disabilities was 
30 percent.

Service medical records are negative for AML.  The post-
service medical records do not show the presence of this 
disease until the 1980's.

A summary of the veteran's hospitalization at a VA medical 
facility from June to July 1987 shows he was admitted for 
evaluation of anemia.  A history of giant-cell arteritis from 
1982 was noted.  He underwent various laboratory studies 
during this hospitalization.  The diagnoses were acute or 
subacute myeloproliferative syndrome, and giant-cell 
arteritis by history.

A private medical report of the veteran's terminal 
hospitalization from May to June 1988 shows he was admitted 
due to a 2 week history of progressive fatigue and 
generalized weakness associated with a documented relapse of 
AML.  It was noted that this disease had had a smoldering 
onset throughout 1987.  The final diagnoses were acute 
myelogenous (nonlymphocytic) leukemia in relapse, 
staphylococcus aureus septicemia, and pneumonia of uncertain 
cause.

A report of autopsy in June 1988 shows findings of acute 
leukemia in relapse under treatment, bilateral lower lobe 
pneumonia and adhesion with bilateral pleural effusions and 
pulmonary edema, right ventricle and atrial dilation, 
hepatomegaly, and pending blood and lung cultures.

Copies of military and government records disclose that the 
veteran made numerous liaison trip to the Naval Radiological 
Defense Laboratory and to the contaminated test site at Camp 
Mercury, Nevada.  In June 1994, the Defense Nuclear Agency 
reported the following:

Since 1988, our research of numerous 
types of records in response to [the 
appellant's] requests and claims with the 
VA has been extensive and thorough.  We 
have studied [the veteran's] military 
personnel record and scrutinized every 
Maine Corps Muster Roll and Unit Diary 
prepared and submitted by the units to 
which he was assigned as an officer (both 
permanently and temporarily when 
available) during operational and post-
operational testing periods throughout 
his Maine Corps career.  We attempted to 
draw correlations between periods of 
Temporary Additional Duty (TAD) (noted in 
order and unit diaries) and scheduled 
tests, to determine the test he would 
most probably have witnessed.  By process 
of elimination, we arrived at two:  Shots 
DIABLO and STORAX at Operation PLUMBBOB 
in 1957.

The letter concluded with the following observation, after a 
description of the various records considered and attempts to 
substantiate the veteran's participation in a nuclear test:

circumstances of [the veteran's] military 
service (MOS, duty stations, and 
activities) strongly suggest the 
likelihood of his having spent time at 
the N[evada] T[est] S[ite].

In October 1994, the RO submitted the veteran's claims folder 
to a representative of the VA Under Secretary for Benefits 
for an advisory opinion as to whether or not the cause of the 
veteran's death, AML, was due to ionizing radiation exposure 
while in service.  

In December 1994, the representative of the VA Under 
Secretary for Benefits sent the above-noted request to a 
representative of the VA Under Secretary for Health for 
review and for a dose estimate of the veteran's occupational 
radiation exposure while in service.  

In January 1995, the representative of the VA Under Secretary 
for Health notified the representative of the VA Under 
Secretary for Benefits that she was unable to provide a dose 
estimate regarding the veteran's exposure to ionizing 
radiation in service because the service department had no 
record of his having received occupational exposure to 
ionizing radiation.

In 1995, the appellant submitted additional evidence and 
argument, including a statement in the form of a legal brief 
prepared by her daughter.  This statement or brief is to the 
effect that VA had additional responsibilities to assist the 
appellant in development of facts pertinent to her claim 
because the available evidence concerning the veteran's 
exposure to ionizing radiation in service was in the 
possession of the government.

In August 1995, the Board notified the RO that the military 
records do not establish the veteran's presence at or absence 
from a site at which exposure to radiation was claimed to 
have occurred, and that under such circumstances his presence 
at the site was conceded for purposes of establishing service 
connection for a disease based on ionizing radiation exposure 
under the provisions of 38 C.F.R. § 3.311.  The Board also 
remanded the case to the RO in order to obtain from the 
Defense Nuclear Agency a dose estimate of the veteran's 
exposure to ionizing radiation during his assumed 
participation at Shots DIABLO and STORAX of Operation 
PLUMBBOB and for readjudication of the appellant's claim 
under the provisions of 38 C.F.R. § 3.311.

In February 1997, the Defense Special Weapons Agency 
submitted a radiation dose assessment for the veteran based 
on his assumed exposure to ionizing radiation at Operation 
PLUMBBOB and a Fact Sheet concerning this operation.  His 
(50-year) committed dose equivalent to red bone marrow was 
estimated at less than 0.15 rem.

In 1997, the RO sent the veteran's claims folder to a 
representative of the VA Under Secretary for Benefits for an 
advisory opinion as to the propriety for granting service 
connection for the cause of the veteran's death, AML, based 
on exposure to ionizing radiation while in service.

In November 1997, the representative of the VA Under 
Secretary for Benefits submitted the veteran's records to a 
representative of the VA Under Secretary for Health for 
review and for expression of an opinion as to whether it was 
at least as likely as not that the veteran's AML resulted 
from exposure to ionizing radiation while in active service.

In November 1997, the representative of the VA Under 
Secretary for Health notified the representative of the VA 
Under Secretary for Benefits that it was unlikely that the 
veteran's leukemia could be attributed to exposure to 
ionizing radiation in service based on his estimated exposure 
provided by the Defense Special Weapons Agency.

In December 1997, the representative of the VA Under 
Secretary for Benefits notified the RO that following review 
of the evidence in its entirety, it was her opinion that 
there was no reasonable possibility that the veteran's 
disability was the result of exposure to radiation while in 
service.


B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where leukemia becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

The service medical records are negative for AML and the 
post-service medical records do not demonstrate the presence 
of this disease until the 1980's, many years after the 
veteran's separation from active service.  The medical 
records do not link the veteran's AML to an incident of 
service or to a service-connected disability.  The evidence 
does show that service connection was in effect for various 
conditions at the time of the veteran's death, but it does 
not reveal that these conditions were a material factor in 
the production of his death.  There is no allegation, and the 
evidence does not appear to suggest, that the veteran would 
have been entitled to a total disability rating for 
compensation purposes for ten or more years immediately 
preceding his death, such as to entitle the appellant to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  See Green v. Brown, 10 Vet. App. 111 (1997).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancer, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii)(A).  AML is a disease specific to 
"radiation-exposed veterans" for which service connection 
may be established on a presumptive basis under 38 C.F.R. 
§ 3.309(d).  § 3.309(d)(2)(i).

The question in this appeal is whether the veteran was a 
"radiation-exposed veteran," that is, whether he 
participated in a "radiation risk activity."  Atmospheric 
nuclear tests are such activities.  This is a question of 
fact.  While there is no service department documentation 
definitively placing the veteran at a nuclear test, the 1994 
letter from DNA leads to the belief that it is more likely 
than not that he did participate in such a test.  The Board 
so finds.

There is insufficient evidence to rebut the presumption of 
service incurrence.  38 C.F.R. § 3.307(d).  Accordingly, 
service connection is granted for the cause of the veteran's 
death.

ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

